Title: Abigail Adams to John Adams, 23 April 1797
From: Adams, Abigail
To: Adams, John


        
          My Dearest Friend:
          Quincy, April 23, 1797.
        
        I think through all the most trying conflicts of my life, I have been called to pass through them separated from the personal condolence and support of my bosom friend, I have been taught to look for support and aid from superior power than man: there is a state of mind, when affliction dries up the source of tears, and almost bids the swollen heart burst. I have left one of those distressing scenes, and come from the house of sorrow, and bitterness, and wo, to the house of silent mourning. The venerable remains of our parent, yet lie uninterred, and the distressing pangs of dissolution of an agonizing nature, are separating the soul from the body of my dear niece, whilst her senses are perfect, and alive to every attention, willing to go, praying to be released, yet requesting her friends and sisters not to leave her dying bed; but to remain by her until she breathes her last. O it is too much to bear! my heart is too big for my bosom; it rends my frame, and you will find me, when I reach you, more emaciated than with a fit of sickness. To-morrow I have

the last duties to pay to our venerable parent. I have taken upon me the care and charge of the funeral; and to-morrow she will, for the last time, enter our doors. I have requested Mr. Whitney to attend. It is not for me to say when I will leave here; the will of heaven has detained me; I must not complain.
        By the mistake or misarrangement of the mails, you will not receive my letters as I wish, but the detention will only spare you pain. I am, my dearest friend.
        Your very afflicted,
        
          A. Adams.
        
      